Title: From John Adams to Eliphalet Fitch, 2 March 1798
From: Adams, John
To: Fitch, Eliphalet



My Dear Sir
Philadelphia March 2. 1798

I have so often been tardy and negligent, in answering your obliging Letters, that my Date will not surprize you, though I tell you it is intended  to Answer your favour of May 24. 1797.
I rejoice to see in every Part of your Letter, the Style, the matter and even the hand Writing such evident Marks of perfect health and joyous Spirits.
Your Congratulations on my Advancement are very friendly. The delicious morsels from Lord Littleton, will I fear, serve only to excite Wishes which can never be gratified.—I have already been too long worn and torn in public affairs to enjoy Books, or any Thing but my family & Farm, if I were to retire ever so soon. Here again too, you have the Advantage. You have all the Pleasure of Agriculture & Gardening, while you are making a great Fortune for your Family. I, on the contrary cannot indulge in those Salubrious and enchanting Amusements, without Expence and loss. It gives me great Pleasure to find that your Estate at Stoakes Hall is like to be so productive. When you purchase in this Country I would advise you to take more pains to look out for a good Air, and a pleasant situation and good Land, than for a great Quantity of it.
You are very witty and very humorous upon our good old friends in Boston, for their great revolution from Bigotry to Candour. But it is a change for the better. I wish we had not changes for the worse. But Tom Pain and Will Godwin, two as great Jesuits, in the garb of Sansculottes, as ever followed Loyola, have by the aid of the Enthusiasm, or the Animal Magnetism of the Times, made Proselytes more Dangerous and mischievous than any Disciples of his.
I pray you to accept a thousand thanks for all your friendly Presents of Wine, Spirits &c from time to time, which have been excellent and have acquired me some Reputation as  Bon Vivant.—Many Thanks too for  the most elegant Edition I ever Saw.
Your Family at New York, were lately all well.
I am, Sir with great regard your sincere and obliged Friend.

John Adams